DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are in condition for allowance.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/27/21, 8/6/21, 9/16/21 was filed after the mailing date of the RCE on 10/23/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 limit to a method, device, and non-transitory computer-readable storage medium comprising a device to establish an initial pairing with an accessory device using a pair setup process by providing control instruction to the accessory device and receives a request to provide control instruction to the accessory device wherein in response determines whether a pair-verified session between the controller device and the accessory device exists. The claimed invention further include upon a determination that pair-verified session does not exist based in part on the receipt of the request, the device derives a symmetric key, uses the symmetric key to decrypt the first identity proof associated to the accessory device, 
The current amendments has overcome the previous rejection under the Schrecker and Nordholt, et al. combination.  Further searching failed to disclose prior art that reads the limitations of determining whether a pair-verified session between the controller device and the accessory device exists where in accordance with a determination that pair-verified session does not exist, the device derives a symmetric key, uses the symmetric key to decrypt the first identity proof associated to the accessory device, which then verify the signature of the accessory device extracted from the first identity proof whereby transmitting to the accessory device a message that include the second identity proof associated to the controller device to enable the accessory device to verify the initial pairing. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435